*415On Rehearing.
(Submitted June 12, 1911. Decided July 1, 1911.)
Lincol/n, County Act — County Seat — Permanent Location — Special Laws — Constitution—Statutory Construction — Intent of Legislature — Part of Statute.
Lincoln County — Permanent Location of County Seat — Special Law — Tin-constitutionality.
1. Held, under section 26, Article Y, of tbe Constitution, that the legislature may not, in a special Act, creating a county, refer the location of its permanent county seat to a vote of the people of the county, but can do so only by a general law of uniform operation throughout the state; and that, therefore, that portion of the Act creating Lincoln County (Laws of 1909, Chapter 133, sec. 2), making it incumbent upon the county commissioners to submit the permanent location of the county seat to a vote of the electors, offends against the special and local law clause of the Constitution, supra, and is void.
Mb. Justice Smith dissenting.
Interpretation of Statutes — Intent of Legislature — Part of Statute.
2. In the interpretation of a statute the courts must look to the statute itself, its history, or both, for the key to the legislative intent, a thing within the intention of its makers being as much within the statute as if within the letter.
Constitution — Special Laws — Prohibition Absolute.
3. The prohibition against local or special laws, in section 26, Article V, of the Constitution, is absolute.
Same — Special Laws — What not Excuse for Enactment.
4. Failure on the part of the legislature to pass a general law on a given subject does not justify the enactment of a special one which is prohibited.
MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
The facts are stated fully in the opinion heretofore filed and need not be repeated. Further consideration of the question involved leads us to the conclusion that the effect of our former decision is to nullify a plain provision of our state Constitution.
It will not do to say that the inhibition in section 26, Article Y, is aimed only at Acts which seek to locate county seats after they have been once located. A county seat once permanently located cannot be located again. It may be changed or removed, but the removal is covered by another provision of the Constitution. “Locate” and “remove” do not mean the same thing, and when both terms are employed in the Constitution they must be given effect. If the. legislature may by special Act. *416create a county and name the permanent county seat, then the prohibition in section 26, Article Y, is meaningless. That the Act under consideration is a local and special law can scarcely be controverted. It falls squarely within the definitions of local and special laws given by the authorities generally. (See authorities cited in 36 Cyc. 986, and 26 Am. & Eng. Ency. of Law, 2d ed., 532.) In State ex rel. Sackett v. Thomas, 25 Mont. 226, 64 Pac. 503, this court refers to the Act creating Sweet Grass county as a special Act; while counsel for relator in the original brief filed by them in this case say that the Act creating Park county was a local and special law. If those Acts were local and special, so is the one now under consideration, for the three Acts are practically identical in their provisions.
But it has been urged upon us most earnestly that, since the Act under consideration does not designate a permanent county seat in terms, but only provides the means by which such permanent county seat is to be located, it is not within the meaning of the prohibition contained in section 26, Article Y. A review of the history of Montana will aid materially in ascertaining the meaning to be given to the provision of the Constitution here involved.
Both parties to the controversy concede that the legislature may by special Act create a county and name a provisional county seat. "Whether that conclusion is right or wrong is not involved here; but, for the purposes of this case, we "must assume that such authority is not denied to the legislature, and upon that assumption, determine the only question involved, viz.: May the legislature refer the location of a permanent county seat to a vote of the people of the county by a special Act, or can it be done only by a general law of uniform operation throughout the state?
The legislative history of Montana is divided into three distinct periods, viz.: (1) From the organization of the territory in 1864, to July 30, 1886; (2) from July 30, 1886, to the admission of the state, in November, 1889; and (3) from the date of admission to the present time.
*4171. Under the Organic Act. During this first period, it may be said that there were not any limitations placed upon the legislative power of the territory in dealing with questions of the territory’s internal affairs. The first legislative assembly convened at Bannock, in 1864, and passed an Act creating nine counties, viz., Beaverhead, Big Horn, Choteau, Deer Lodge, Edgerton, Gallatin, Jefferson, Madison, and Missoula, defining the boundaries of each and naming for each, except Big Horn, a provisional county seat. The Act contains a provision by which the voters of the several counties might at the next election determine the location of their respective county seats. (Bannock Statutes, p. 528.) By a special Act, approved November 16, 1867, Meagher county was created, and Diamond City designated the county seat “until the next general election.” Provision was then made for submitting to the electors the question of definitely locating the county seat. (Laws 1867, p. 99.) Dawson county was created in 1869. The Act provides: “The county seat of said Dawson county is hereby located at Fort Peck.” (Laws 1868-69, p. 102.) In 1877 the name of Big Horn county was changed to Custer. (Laws 1877, p. 425.) And in 1879 the •county seat of Custer county was by special Act definitely located at Miles. (Laws 1879, p. 100.) Silver Bow county was created in 1881, and Butte made the permanent county seat. (Laws 1881, p. 85.) Yellowstone county was created in 1883, und Billings made the county seat. (Laws 1883, p. 119.) Fergus county was created in 1885 by a special Act which made Lewis-town the county seat. (Laws 1885, p. 78.)
In the meantime the county seat of Edgerton county was changed by special Act from Silver City to Helena (Laws 1867, p. 101); and on December 20 of the same year, and by another special Act, the name of Edgerton county was changed to Lewis ■and Clark. (Laws 1867, p. 130.) At the same session the •county seat of Missoula county was changed by special Act from Hell Gate to Missoula Mills. (Laws 1867, p. 107.) At the same session the county seat of Deer Lodge county was changed from •Silver Bow to Deer Lodge. (Laws 1867, p. 102.)
*418By special Act a public road was established from Bozeman to Helena. (Laws 1867, p. 84.) In 1869 the county commissioners of Madison county were authorized to subscribe $15,000 of the public funds to purchase capital stock of the “Capital Ditch Company,” a private corporation. (Laws 1869-70, p. 59.) In 1867, Robert Tingley and John Kennedy were granted an exclusive privilege to lay out and maintain a road around the Great Falls of the Missouri river. (Laws 1867, p. 109.) The fourth territorial legislative assembly passed a number of similar special Acts, of which the following is one: “That the bonds of matrimony existing between Henry B. Steel and Roena A. Steel, his wife, be and the same are hereby dissolved.” (Laws 1867, pp. 130-133.) By an Act of the sixth legislative assembly, it is provided: “That Sarah Francis Gorham, an infant of the age of sixteen, a citizen of Montana, be and she is hereby declared of lawful age.” (Laws 1869-70, p. 104.) In 1879 the territorial legislature passed an Act. “that the name of Sing On, of the county of Lewis and Clark, in the territory of Montana, be and the same is hereby changed to George Taylor. ’ * (Laws 1879, p. 116.)
These are only a few of the special laws enacted in the early days of our territorial existence; but it will be observed that the legislature, having been left free to enact special laws, exercised its authority freely and upon a great variety of subjects. At the close of this first period, however, the Congress of the United States passed an Act entitled “An Act to prohibit the passage of local or special laws in the territories of the United States, to limit territorial indebtedness, and for other purposes.” (Approved July 30, 1886.) The Act prohibits territorial legislatures from passing local or special laws upon any of twenty-four enumerated classes of subjects, among which are: For granting divorces, changing the names of persons or places, laying out roads or highways, and locating or changing county seats. (Act July 30, 1886, c. 818, 24 Stat. 170; Comp. Stats. 1887, p. 31.)
2. Tinder ike Organic Act as Modified by the Act of July 30, 1886. During this period but two counties were created. The Act creating Park county, approved February 23, 1887, pro*419vides that “the village of Livingston * * * shall be the county seat of said Part county until some other place * * * shall be designated as provided by law, ’ ’ followed by a provision for the location of the permanent county seat by a vote of the people. (Comp. Stats, 1887, p. 1238.) The Act creating Cascade county designates Great Falls as the county seat, followed by language similar to that above, except that no provision is made for the location of the permanent county seat. (Laws 1887 (Fifteenth Extra Session 1887), p. 105.)
When the Constitution was adopted, twenty-three of the twenty-four subjects contained in the Act of July 30, 1886, were incorporated in section 26, Article Y, with ten other similar subjects. The Act of July 30, 1886, prohibited the territorial legislature from incorporating cities or towns by special Act. Section 26, Article Y, of the Constitution, does not contain that prohibition ; but in other respects the Constitution follows the exact language of the Act of Congress in prohibiting the legislature from passing any local or special laws for granting divorces, changing the names of persons or places, locating or changing county seats, etc.
3. Under the Constitution. Since the adoption of the Constitution, eleven counties had been created when the Act now under consideration was before the legislature. The provisions of the several Acts creating Flathead, Teton, Carbon, Granite, Sweet Grass, and Sanders counties are similar, and similar to the provisions of the Act now under consideration. A temporary or provisional county seat was named, and provision made for an election by the voters of the respective counties to finally fix and determine the location of a permanent county seat. In the Acts creating Yalley, Ravalli, Broadwater, and Rosebud, a temporary or provisional county seat was named, and the Act in each instance provides that the place so named shall be the county seat, “until some other place within said county shall be designated as such in the mode and manner provided by law” (Yalley County Act [Laws 1893, p. 202]); or “until some other place * * * shall be designated as provided by law” (Ravalli County Act [Laws 1893, p. 209]; Broadwater County Act [Laws *4201897, p. 45]) ; or “until the permanent county seat shall be designated in the mode and manner provided by law” (Rosebud County Act [Laws 1901, p. 97]). The Act creating Powell county provides that Deer Lodge “shall be and remain, until lawfully changed in the manner provided by law, the county seat of Powell county.” (Laws 1901, p. 101.)
It will be observed that during the first period above, the territorial legislature had resorted to each of three methods for locating permanently county seats: (1) By permitting the voters to determine the question by ballot, as in the original counties and Meagher county; or (2) by naming the permanent county seat in the Act creating the county, as in Dawson, Silver Bow, Yellowstone, and Fergus; or (3) by locating the permanent county seat by a separate special Act, as in Custer county. But no matter which method was employed, the subject was controlled by a special Act in every instance, and this fact is peculiarly pertinent when we undertake to analyze the Act of [1] Congress of July 30, 1886. By that Act the Congress said to the territorial legislature of Montana: “Hereafter you shall not pass special laws for granting divorces, changing the names of persons or places, locating or changing county seats, regulating the practice in courts of justice, etc., and in all other cases where a general law can be made applicable, no special law shall be enacted.” The language is perfectly plain, but what does it mean? Did the Congress intend to say to the legislature: “You shall not pass a special law granting a divorce to John Doe, but you may submit the matter by a special Act to the voters of his community to determine by ballot whether or not John Doe shall be relieved from the bonds of matrimony ? ’ ’ Did it intend to say to the legislature: “You shall not pass a special Act changing the name of Sing On, but you may by special Act authorize some other body to do so, or you may submit the question to a vote of the people of Lewis and Clark county?” Or did it not mean to say: “You shall not pass special laws upon any of these subjects, and neither shall you accomplish the same purpose, by indirection, by referring the matter by special Act to any other body?” In other words, is it not perfectly ap*421parent that the Congress meant to say: “These subjects shall hereafter be controlled by general laws of uniform operation, and not otherwise ? ” To say that the Congress intended that the territorial legislature might by special law refer any of the matters just enumerated to a vote of the people would be so ridiculous that it would not be insisted upon by anyone. If that is true, why should a different rule be applied to the provision relating to the location of a county seat? No distinction is made in the Act between the different subjects treated, and there cannot be suggested a reason for one rule as to the others and a different rule as to this last one. That the Congress intended that all of these enumerated subjects should be controlled by general laws is perfectly manifest.
We are not left in doubt altogether or entirely free to speculate as to the intention of the Congress in passing this measure; for, aside from the manifest purpose contained in the concluding clause of section 1, the legislative history of the Act precludes the possibility of a doubt. The bill for the Act (H. R. 5179) was introduced in the House of Representatives by William M. Springer, of Illinois. It was referred to the committee on territories, of which Mr. Springer was a member, favorably reported, and the report adopted. The Congressional Record discloses that when the bill was up for final passage in the House, its author, Mr. Springer, said: “Mr. Speaker, the provisions of this bill are copied verbatim, from the Constitution of the state of Illinois, and similar provisions will be found in the Constitutions of most of the states of the Union. The bill simply prohibits the passage, in the cases enumerated, of local or special laws in the territories. I think one of the greatest abuses in the territories has been the passage of laws of this character. This bill, if passed, will require general laws on these subjects, instead of special ones. The subject has been discussed in most of our states in the formation of our state Constitutions, and wherever provisions of this character have been adopted the most salutary results have followed. I think the same benefits should be extended to the territories.” (Yol. 17, Cong. Ree. 4062.) There was not any further discussion of the measure on its merits in *422either branch of Congress, but this construction of it by its author appears to have been accepted as correctly voicing the intention of Congress in passing the measure.
In State ex rel. Hay v. Hindson, 40 Mont. 353, 106 Pac. 362, this court announced the universal rule of statutory construction [2] as follows: “A thing which is within the intention of the makers of a statute is as much within the statute as if it were within the letter. * * * Necessarily, the courts must look to the statute itself, its history, or both, for the key to the legislative intent.” Applying this rule, and the Act of July 30, 1886, in plain and unmistakable terms declared that a permanent county seat in any of the territories could be located thereafter only by a general law.
It might appear that undue prominence has been given to the Act of July 30, 1886, and the manifest intention of the Congress in passing it; but not so. When, our constitutional convention assembled in 1889, it took the provisions of the Act of July 30, 1886, bodily and incorporated them in section 26 of Article V, without the change of a word, eliminating only one provision, that against'the incorporation of cities and towns. This is conceded by counsel for relator in their original brief. If the framers of our Constitution meant anything, then, by thus borrowing from the Act of the Congress the matters contained in the prohibition in section 26, Article Y, they meant to give the same effect to this part of the Constitution as was given to the Act of the Congress. They meant that the same purpose which prompted the enactment of the one likewise prompted the other. They meant that the same intention should be a part of each, and the Congress having manifested its intention that the location of a county seat should be governed exclusively by general laws, the framers of our Constitution intended that the same rule should prevail under statehood. That intention is manifested also by the terms of the Constitution itself. Many of the older states have constitutional prohibitions similar to those contained in section 26, Article Y, of ours. In the Constitution of Florida, there is a section (Article III, sec. 20) enumerating a list of subjects upon which the legislature is forbidden to pass local or *423special laws; then follows this provision: “In all cases enumerated in the preceding section, all laws shall be general and of uniform operation throughout the state.” (Sec. 21.) The Constitution of Iowa (Article III, sec. 30), after enumerating the prohibited subjects, proceeds: “In all the cases enumerated, and in all other cases where a general law can be made applicable, all laws shall be general and of uniform operation throughout the state.” Our Constitution, after enumerating the subjects upon which the legislature is prohibited from passing local or special laws, proceeds: “In all other cases where a general law can be made applicable, no special law shall be enacted.” It is not possible that any doubt could arise as to the meaning of that portion of the Florida Constitution quoted above.
But there is not any difference in meaning between the language in the Florida or Iowa Constitution and that in our own Constitution above. "When the framers of our Constitution said the legislature shall not pass special laws for granting divorces or locating county seats, they knew that these subjects must of necessity be dealt with by law, and in prohibiting special laws they impliedly commanded that they be dealt with only by general laws. When a special law is prohibited, a general law only can be enacted, for there are not any other kinds. Viewed in the light of the history surrounding its origin, the concluding prohibition of section 26, Article V, of our Constitution above, means just what the Florida Constitution means. “In all eases enumerated all laws shall be general and of uniform operation throughout the state.” That the prohibition in [3] section 26, Article V, is absolute does not admit of doubt. (State ex rel. West v. City of Des Moines, 96 Iowa, 521, 59 Am. St. Rep. 381, 65 N. W. 818, 31 L. R. A. 186.) In addition to this manifestation by the framers of the Constitution of their intention in drafting the provision in section 26, Article V, it is worthy of note that, since the adoption of the Constitution, the legislature of this state, in treating of any of the enumerated subjects in that section, excepting locating county seats, has done so by general laws. This practice has been absolutely uniform for more than twenty years, and tends at least to evince a legis*424lative construction of our constitutional provision in harmony with the views here indicated. On the other hand, there has not been any uniform construction of the provision, so far as it relates to the location of county seats. Flathead, Teton, Granite, Carbon, Sweet Grass, and Sanders counties were created by special Acts similar to the one now under consideration. But Talley, Ravalli, Broadwater, and Rosebud were created by special Acts in which no provision whatever was made for the location of the permanent county seat in any one of these counties; while in the case of Powell county it would appear that the legislature undertook to locate definitely the county seat of that county in the Act creating it.
Under a Constitution the meaning of which cannot be distinguished from our own, or from the Act of July 30, 1886, the supreme court of West Virginia,' in a case involving the same question as is now* before us, held that the constitutional prohibition is not limited to forbidding a special law which in terms definitely locates a county seat, but is intended to forbid as well special legislation which seeks to accomplish the purpose by submitting the matter to a vote of the people; in other words, the constitutional prohibition is aimed against the kind of legislation employed for the purpose. (Groves v. County Court, 42 W. Va. 587, 26 S. E. 460.)
The framers of our Constitution declared in most vigorous terms that the legislature shall not pass local or special laws upon any subject, if a general law can be made applicable, and by prohibiting special laws upon the particular subjects enumerated in section 26, Article V, they declared that general laws 'can be made applicable to all of those subjects, one of which is locating or changing county seats.
The cases which recognize the right of the legislature by special Act to designate a temporary county seat for a newly created county make a clear distinction between a temporary or provisional county seat and a county seat actually located. (Doan v. Board of Commissioners, 2 Idaho, 781, 26 Pac. 167; Attorney General v. Board, 64 Mich. 607, 31 N. W. 539.)
*425In their original brief counsel for relator say: “ ‘Locating’ means establishing a fixed and permanent county seat, and ‘changing county seats’ means the removal of an established, fixed, and permanent county seat to another established, fixed, and permanent county seat.” We agree with this fully, and we may add: To remove a county seat means to change it from one fixed place to another fixed place. As used in the Constitution, with reference to county seats, “change” and “remove” of necessity mean the same thing and are used interchangeably, or as synonymous. The provision with reference to locating a county seat is operative only before a permanent county seat has been fixed or established, while the provisions relating to change or removal are operative only after a permanent county seat has been established. (Doan v. Commissioners, supra.) The cases dealing with questions of removal of county seats cannot have any application to the question involved here.
We assume, for the purposes of this case, that the legislature may by special Act create a county and name a provisional county seat, but beyond that it cannot go, so far as any question involved here is concerned. But it is suggested that the failure of the legislature to pass a general law for the location of county seats would defeat the will of the framers of the Constitution in drafting section 26, Article Y, and the will of the people in adopting it, by continuing the provisional county seat for an indefinite period of time, and this may be so; but the same thing may also occur in many other instances. Our Constitution contains at least seventeen distinct provisions, in each of which the legislature is commanded to do some particular Act; but there is no means of coercing the legislature, and its failure to respond in these particulars, or in any of them, to that extent defeats the will of the framers of the Constitution and the people. But for such failure, if any, on the part of the lawmakers, the people always have a means of redress at the polls. But the fact, if it is a fact, that the legislature has been derelict in failing to pass [4] a general law for the location of permanent county seats does not justify a special law which is prohibited. As between *426the Constitution and the laws of this state, the Constitution is supreme, and in determining the question before us we have but to compare the Act in question with the Constitution, and if they conflict it is our duty ta uphold the Constitution, let the consequences be what they may be. Our last legislative assembly, apparently recognizing the necessity for a general law for locating county seats, passed a measure evidently designed to supply the deficiency in our laws.
It is also suggested in the brief of counsel for relator that, if this Act cannot be upheld as one providing for a vote to locate the permanent county seat, it can be upheld as one providing for a vote upon the question of a temporary county seat; but this cannot be so. Such a conclusion would be directly antagonistic to the manifest intention of the legislature. Section 3 of the Act creating Lincoln county provides for submitting to the voters the question of the location of a permanent county seat, and it was upon that question that the people voted, not upon the question of a temporary county seat.
The Act creating Lincoln county, in so far as it attempts to make provision for the permanent location of the county seat, is unconstitutional and void, being a local and special Act directly prohibited by section 26, Article Y of the Constitution. This conclusion does not interfere in the least with the application of the principle of local self-government. We do not hold that the people of Lincoln county may not by vote determine where the permanent county seat shall be located. We do say that if they proceed to that end, it must be done under a general law of uniform operation.
The motion and demurrer are sustained, and this proceeding is dismissed.

Dismissed.

Mr. Chief Justice Brantly:
When this case was first decided, I was inclined to the view that the provision of the Act permitting the voters of Lincoln county to locate the permanent county seat is not open to the objection that it is special legislation within the purview of the Constitution; but, upon examination *427of the history of the prohibition and further consideration of the purpose had in view by its adoption, I am satisfied that the conclusion reached by Mb. Justice Holloway is correct. I therefore concur.
Me. Justice Smith dissents.